To       £AuSC                              , crtitf

 of "TSjt^S v'


                                            DM   "Slips'   / l v ,*




                             f>6f6                  0.-L..LT of




                (tuO CORi>

    £f,Vre S




    FH                                                     1   '




                               we


                               q     T

                                                    o-rnetf-          f S. ( (7,

                      fl
-   X-   Hi


                                                                                   3
                                                 m v+* ***.




              Aaoue
                                                     /

     1536 IH-10 EAST       -
FT. STOCKTON, TX 79735




                  -    -
    ft-'                                                  , HoTOt -Cttfftt
                                            QiriJr
  .-•■■- v




   -■                                       300 OOCOftOSfl i
             u-




                               7B20ES3037